DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 because this application contains claims directed to the following patentably distinct species:
Group I: Claims 1-12 are directed towards a method comprising: a) creating a mesh function having a plurality of vertices, wherein each of the plurality of vertices defines the distance to a virtual scene; b) at each of the plurality of vertices, evaluating in virtual space a level set function by: i. determining an evaluation of the level set function at a point in virtual space corresponding to a point associated with a region with respect to an elements of the virtual scene having a haptic presence; and ii. determining a zero value of the level set function at the point in virtual space; c) sampling the level set function in space across a virtual representation of a surface of a human body part; and d) mapping the level set function to a corresponding haptic effect to be generated in mid-air onto the corresponding position on the human body part.  
 Group II: Claim 13-19 is directed towards a method comprising: i) producing an acoustic field from a transducer array, the transducer array comprising a plurality of transducers having known relative positions and orientations; ii) defining a plurality of 
The inventions are distinct, each from the other because of the following reasons: 
The special technical features of Group I include a) creating a mesh function having a plurality of vertices, wherein each of the plurality of vertices defines the distance to a virtual scene; b) at each of the plurality of vertices, evaluating in virtual space a level set function by: i. determining an evaluation of the level set function at a point in virtual space corresponding to a point associated with a region with respect to an elements of the virtual scene having a haptic presence; and ii. determining a zero value of the level set function at the point in virtual space; c) sampling the level set function in space across a virtual representation of a surface of a human body part; and d) mapping the level set function to a corresponding haptic effect to be generated in mid-air onto the corresponding position on the human body part, which are not present in Group II.
The special technical features of Group II include i) producing an acoustic field from a transducer array, the transducer array comprising a plurality of transducers having known relative positions and orientations; ii) defining a plurality of control points to be experienced by at least one user, wherein each of the plurality of control points has a known spatial relationship relative to the transducer array; iii) activating at least one of the plurality of transducers to 
The species are independent or distinct because claims to the different species recite mutually exclusive characteristics because recites method or device for accomplishing two different tasks (directed towards to generate haptic effect of a human body based on the information from a virtual space vs directed towards to produce the plurality of control points based on the location of at least one user using at least one of the plurality of transducers). In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic (see MPEP 806.04).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
 the inventions have acquired a separate status in the art due to their recognized divergent subject matter;b.	 the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIN . GE
Examiner
Art Unit 2616


/JIN GE/
Primary Examiner, Art Unit 2616